Citation Nr: 1312287	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine with lumbar spondylosis.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for occipital neuralgia manifested by headaches, claimed as secondary to degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Jean Mark, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran had active service from March 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which denied the above claims.

The Veteran's attorney recently submitted an Independent Medical Review from Dr. D.B.M. dated March 2013 directly to the Board.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  Although no written waiver was submitted with the recently received evidence, the Board finds that the Veteran will not be prejudiced by a decision as to the issues on appeal because the claims are being granted herein.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, degenerative disc disease of the thoracolumbar spine with lumbar spondylosis is as likely as not related to his active service. 

2.  Resolving reasonable doubt in favor of the Veteran, degenerative disc disease of the cervical spine is as likely as not related to his active service.

3.  Resolving reasonable doubt in favor of the Veteran, occipital neuralgia manifested by headaches is proximately caused by degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for degenerative disc disease of the thoracolumbar spine with lumbar spondylosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for the establishment of service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for the establishment of service connection for occipital neuralgia manifested by headaches, as proximately due to the service-connected degenerative disc disease the cervical spine, have been met.  38 U.S.C.A. § 1154(b), 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of service connection decided herein, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran asserts that he has degenerative disc disease of the cervical and thoracolumbar spine, which is due to his period of active service.  See, e.g., the VA Form 9 dated March 2012.  The Veteran additionally contends that he has developed occipital neuralgia manifested by headaches that is due to his currently diagnosed degenerative disc disease of the cervical spine.  The Board has thoroughly reviewed the evidence of record and finds that there is sufficient evidence to support the Veteran's contentions as to all three claims.

As indicated in the Introduction, the Veteran served on active duty from March 1981 to July 1987.  His military occupational specialty was cannon crewmember.  He reports that he injured his back in a lifting accident in which he and another solider were unloading a weapons training system from a van.  See the Veteran's statement dated August 2006.  The package in which the training system was stored slipped out of the hands of the other soldier and the Veteran took the full weight of the package himself and immediately felt something pop in his back.  He indicated that he sought treatment for the pain the day after the incident.  Id.

The Veteran's service treatment records show that he was treated for complaints of back pain following an incident lifting heavy equipment in November 1982.  He was diagnosed with "muscle sprain from lifting of right dorsolumbar area."  An X-ray of the spine performed in December 1982 revealed a normal lumbosacral spine.  A notation on the X-ray report indicated that the Veteran suffered from severe back pain for which he went to the German Hospital emergency room the night before.

It is undisputed that the Veteran was involved in a motor vehicle accident in 1991, several years after his service discharge.  See the Veteran's statement dated August 2006.  A magnetic resonance imaging (MRI) study dated October 1991 revealed "[d]egenerative change most pronounced at T11-12 with osteophytosis, disc desiccation and narrowing, and probable disc herniation which all result in significant spinal canal stenosis."  A T11-12 diskectomy was performed in April 1992 in order to address the herniated disc.  In his surgical summary, Dr. P.V. noted that the disc was "extremely calcified."  See the April 2012 surgical report by Dr. P.V.

A MRI of the lumbar spine dated February 2003 shows "minimal annular bulging at the L1-2 and L2-3 levels; no disc herniation or central stenosis is identified."  In a June 2003 initial spine consultation report, Dr. P.V. noted that he had not seen the Veteran for many years.  He indicated that following the Veteran's 1992 discectomy, he continued to suffer from occasional low back pain with recent worsening.  Based upon the MRI results, Dr. P.V. diagnosed the Veteran with lumbar degenerative disc disease with lumbar spondylosis and muscle spasm.

A January 2004 X-ray report shows that the cervical spine exhibited "[m]inimal degenerative changes with very mild C3-4 neural foraminal narrowing seen on the left."  A January 2004 MRI study revealed "(1). Moderate annular bulge at C3-4 with small posterolateral marginal osteophytes; (2).  Small to moderate sized central C4-C5 disc protrusion indenting the anterior thecal sac; (3). Mild annular bulge at C5-C6 and C6-C7.  Small posterolateral marginal osteophytes at C5-C6 mainly on the right."

In a May 2006 letter, Dr. P.V. noted that the Veteran suffered from a "complex cervical spine problem."  He further stated, "[t]hese types of cervical degenerative changes, disc protrusions, and cervical arthrosis are consistent with trauma, including heavy lifting during the 1980's decade."  Dr. P.V. continued, "[h]e had spinal surgery in 1991 as a result of these injuries sustained during the 1980s.  Unfortunately, he has developed chronic problems and chronically developing radiculopathy with spinal problems.  The condition is now permanent."

Private treatment records demonstrate that the Veteran has been diagnosed with chronic headaches associated with occipital neuralgia secondary to spondylosis and facet arthropathy of the cervical spine.  See the private treatment records dated April 2004; see also the private treatment record documenting diagnosis of right occipital nerve neuralgia with cervicogenic headaches.  In an October 2004 treatment record, Dr. P.V. noted that the Veteran saw another doctor "for evaluation of his headaches and no particular pathology has been identified to explain for the headaches.  Certainly, the cervical disc herniation which is very high at C3-4 can account for these symptoms."

The Veteran was afforded a VA examination in May 2007 at which time the examiner diagnosed the Veteran with degenerative disc disease of the cervical, thoracic, and lumbar spine with lumbar spondylosis.  With respect to the question of medical nexus, the examiner noted that, with respect to the Veteran's November 1982 in-service complaints of back pain, "it appears that the condition was in his dorsolumbar spine, which I take it to mean in his thoracic and lumbar spine at the time.  It appears from the note that it is more likely or not in the thoracic spine."  The examiner continued, "[i]t would be helpful if the Veteran's 1991 thoracic spine surgery records and 1991 motor vehicle accident records were made available for review.  According to the Veteran and his wife, they were told at the time in 1991 that his disc that was removed was an old injury, probably related to his military service at the time.  I would need documentation of his 1991 surgery, I would be unable to make an opinion in this matter without resort[ing] to mere speculation."  The examiner further concluded, "I can say, however, that his current cervical spine condition and lumbar spine condition are not a result of or caused by the condition that he suffered as noted in his service medical records in the U.S. Army in 1982."

The Veteran was also afforded a May 2007 VA examination to address the claimed occipital neuralgia.  The examiner diagnosed the Veteran with right-sided headaches and opined, "[a]t the present time, I feel that he has two conditions #1 cervical spine disease which may be irritating the cervical nerve roots that may trigger a right-sided headache.  Based on this, I feel that it is at least as likely as not that some of his headaches are related to his cervical spine condition.  This is not related to a low back or thoracic spine condition; #2. Occipital neuralgia."

In a June 2009 letter, Dr. R.B.N. noted that the Veteran currently suffers from neck pain and headaches.  He further stated, "[u]pon my work-up evaluation of this patient, he mentioned his previous line of work of heavy lifting, and at this time I feel his injuries concur with this."

In support of his claim, the Veteran recently submitted an independent medical review dated March 2013, which was conducted by Dr. D.B.M., a Board-certified orthopaedic surgeon.  Notably, Dr. D.B.M. conducted a thorough review of the record including the Veteran's service treatment records and post-service treatment records.  In his report, Dr. D.B.M. detailed the Veteran's medical history as well as pertinent medical periodicals and texts.  Based upon his review of the evidence, Dr. D.B.M. noted that "[t]he question then arises as to whether the 1982 service-connected injury, the later 1991 motor vehicle accident, or both contributed to the subsequent surgery that Dr. V. performed on the Veteran in April 1992.  There is no history of any other back injury outside of the two aforementioned incidents."  Dr. D.B.M. continued, "[a]t the time of the surgery, Dr. V. found evidence of an old injury to the T11-12 disc in the form of an "extreme calcified" disc.  Both disc narrowing and calcification represented a significant acceleration in degenerative changes at this one level.  These advance degenerative changes were well established prior to the late 1991 vehicle accident since the 'extreme calcification' in particular would have taken years to develop.  There is no physiological way that the 1991 MVA could have resulted in causing the 'extreme calcification' of the disc as documented in Dr. V.'s operative note."  Dr. D.B.M. further stated, "[i]t is my opinion that the MVA contributed to an increased in [the Veteran's] thoracolumbar symptoms.  The main point, however, is by 1991, the Veteran's advanced accelerated degenerative changes at the T11/T12 were already in place and it was only a matter of time (especially considering that the Veteran was only 33 years old in 1991) before his symptoms would require additional medical treatment."
With respect to the Veteran's cervical pathology, Dr. D.B.M. noted that the Veteran's cervical pain was initially noted in approximately 2004.  He indicated, "[t]he anatomical basis in respect to the etiology of the Veteran's cervical pathology can be explained as a secondary phenomena resulting from his original November 1982 service-connected thoracic injury, and the resultant thoracic deformity that followed."  Dr. D.B.M. noted Dr. P.V.'s May 2006 report in which he noted that the Veteran had 'round back' angulation of his thoracic spine with resultant abnormal mechanical forces resulting across the Veteran's cervical and lumbar spine.  Dr. D.B.M. stated, "I agree with Dr. V.'s analysis regarding the abnormal change in the mechanical stresses involving the Veteran's cervical and lumbar spine as a result of the progressive 'round back' deformity of the thoracic spine.  Without question, these abnormal mechanical changes result in accelerated degenerative changes.  Unfortunately, the C3/C4 and L3/L4 discs have borne the brunt of the change in biomechanics involving the Veteran's spine."

With respect to the claimed occipital neuralgia manifested by headaches, Dr. D.B.M. noted that these conditions had been related to the Veteran's degenerative disc disease of the cervical spine by three private physicians.  Dr. D.B.M. then opined, "I agree with all three of these physicians that the cause of the Veteran's diagnosis of occipital neuralgia is secondary to his accelerative cervical degeneration.  As noted supra, it is my medical opinion that the Veteran's cervical pathology is secondarily related to his service-connected injury involving his thoracolumbar injury.  I agree with Dr. V. that the type of work activities that the Veteran was required to perform while in the service contributed to his spinal degeneration."

Dr. D.B.M. thus concluded, "[b]ased on my training, experience, and a thorough review of the relevant records, it is my medical opinion that it is at least as likely as not that the Veteran's present-day cervical, thoracic, and lumbar spine symptoms along with his right lower extremity sciatica (radicular pain) are the direct and/or secondary result of his service-connected injury that occurred on November 16, 1982."

There is, therefore, conflicting evidence of record concerning the question of the etiology of the Veteran's currently diagnosed thoracolumbar and cervical spine disabilities as well as his diagnosed occipital neuralgia.  In this regard, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Crucially, the opinion of Dr. D.B.M. is particularly probative as to the issue of medical nexus.  As indicated above, the record reflects that Dr. D.B.M. reviewed the Veteran's entire medical history as well as pertinent medical periodicals and treatises in rendering his opinion.  Moreover, the Board notes that Dr. D.B.M. is a Board-certified orthopaedic surgeon.  See Nieves-Rodriguez, supra.  In contrast, the opinion of the May 2007 VA examiner, a physician's assistant, is of limited  probative value as to the question of medical nexus because he specifically indicated that he did not have the requisite information before him to render an opinion with regard to whether the Veteran's degenerative disc disease of the thoracic spine was due to his in-service injury.  Additionally, with respect to the cervical and lumbar spine degenerative disc disease, the VA examiner failed to provide adequate rationale to support his conclusions of negative nexus.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (examiners must support their conclusions with analysis and clinical data) & Hernandez-Toyens v. West , 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Based on a review of the evidence, the Board finds that service connection for degenerative disc disease of the thoracolumbar spine with lumbar spondylosis and degenerative disc disease of the cervical spine, is warranted.  The Veteran has competently and credibly reported incurring a back injury in service, which is supported by his service treatment records.  Although the Board notes that the record on appeal contains no evidence that the Veteran was specifically diagnosed with degenerative disc disease of the thoracolumbar spine or cervical spine within one year of his separation from active service pursuant to 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309, he has submitted an evaluation from Dr. D.B.M. who links his currently diagnosed degenerative disc disease with his in-service injury.  See the independent medical evaluation by Dr. D.B.M. dated March 2013.

With respect to the claimed occipital neuralgia, the probative evidence of record demonstrates that the Veteran is diagnosed with occipital neuralgia that is manifested by headaches.  The Board recognizes that the May 2007 VA examiner attempted to differentiate between the headaches caused by the degenerative disc disease of the cervical spine and the diagnosed occipital neuralgia.  Critically, although the examiner diagnosed the Veteran with occipital neuralgia, she did not discuss why the condition is not due to the Veteran's degenerative disc disease of the cervical spine.  In contrast, there is ample medical evidence that supports a finding that this occipital neuralgia is proximately caused by the degenerative disc disease of the cervical spine.  See the letter of Dr. P.V. dated May 2006 & the independent medical review of Dr. D.B.M. dated March 2013.  Accordingly, the Board finds that there is sufficient evidence to demonstrate that the currently diagnosed occipital neuralgia, which is manifested by headaches, is due to the Veteran's degenerative disc disease of the cervical spine.

Here, the evidence is at least in equipoise that the Veteran's degenerative disc disease of the thoracolumbar and cervical spine is related to his active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that he currently has degenerative disc disease of the thoracolumbar spine that was incurred during his active duty.  Additionally, as indicated above, the medical evidence of record supports a finding that the Veteran has occipital neuralgia manifested by headaches that is proximately caused by his degenerative disc disease of the cervical spine.  Accordingly, service connection for degenerative disc disease of the thoracolumbar spine, degenerative disc disease of the cervical spine, and occipital neuralgia is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

ORDER

Service connection for degenerative disc disease of the thoracolumbar spine with lumbar spondylosis is granted.

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for occipital neuralgia manifested by headaches is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


